DETAIL

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.



Applicant(s) Response to Official Action
The response filed on 04/18/2022 has been entered and made of record.


Withdraws Provisional Double-Patenting Rejection
Applicant has prepared and filed the terminal disclaimer (TD) to overcome a provisional rejection based on a non-statutory double patenting ground. The terminal disclaimer (TD) has been approved on 05/02/2022.  
Examiner withdraws the previously made Provisional Double-Patenting Rejection.




REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: The instant invention is related to METHODS AND APPARATUS FOR VIDEO ENCODING AND DECODING BINARY SETS USING ADAPTIVE TREE SELECTION.

Prior art was found and applied in the previous actions. See Office Action mailed on 01/18/2022. However, in consideration of the amended claims, independent claim limitations contains the allowable subject matter of parent application 13/381,149 (Patent: US9621925) and 16/844268 (Patent: US10917651B2) and therefore, allowed on the same premise. Prior art was found and applied in the previous actions of the parent applications, whose prosecution history is incorporated by reference.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Claims 1-20 are allowed.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EXAMINER, DAKSHESH PARIKH, whose telephone number is (571) 272-2777.  The examiner can normally be reached on EXAMINER SCHEDULE.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SPE, SATH V. PERUNGAVOOR, can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/DAKSHESH D PARIKH/Primary Examiner, Art Unit 2488